DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of copending Application No. 16/339,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a resin member comprising a copolymer of ethylene and an olefin and a straight-chain saturated hydrocarbon compound.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (JP 07-048561).
	Kishimoto et al. disclose a composition comprising a 125°F (52°C) paraffin and an ethylene-propylene copolymer (Example 1).
The limitations of claims 2 and 7 can be found in Kishimoto et al. at [0012], where it discloses the propylene or octene.
The limitations of claims 4 and 9 can be found in Kishimoto et al. at [0033], where it discloses the polyethylene.
The limitations of claim 6 can be found in Kishimoto et al. at [0033], where it discloses the paraffin and an ethylene-propylene copolymer.  

7.	Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanae et al. (US 2015/0203734).
	Kanae et al. disclose a heat storage material comprising linear saturated hydrocarbon compounds and binder component such as ethylene α-olefin (having 3 to 8 carbon atoms) copolymer (claim 1, [0029], [0056], Example 14).
Kanae et al. at [0056], where it discloses the 3 to 8 carbon atoms.
The limitations of claims 3 and 8 can be found in Kanae et al. at [0017], [0021] and [0056], where it discloses the n-decane, n-nonane, 1-octene.
The limitations of claim 5 can be found in Kanae et al. at [0094], where it discloses the metal layer on films.  
The limitations of claim 6 can be found in Kanae et al. at claim 1, [0029], [0056], Example 14, where it discloses the linear saturated hydrocarbon compounds and binder component such as ethylene α-olefin (having 3 to 8 carbon atoms) copolymer.  
The limitations of claim 10 can be found in Kanae et al. at [0093]-[0095], where it discloses the heat storage material.  

8.	Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (US Patent 5,718,835).
	Momose et al. disclose a heat storage composition comprising a 115°F paraffin and an ethylene-butene copolymer (Example 26).
The limitations of claims 2 and 7 can be found in Momose et al. at Example 26, where it discloses the butene.
The limitations of claim 5 can be found in Momose et al. at col. 8, lines 58-66, col. 9, lines 5-21, col. 10, lines 7-15, where it discloses the material sheet and metal layer.  
The limitations of claim 6 can be found in Momose et al. at Example 26, where it discloses the paraffin and an ethylene-butene copolymer.  
Momose et al. at col. 10, lines 7-15, where it discloses the material sheet and metal layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762